UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5222


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAMEL DESHAN REDDICK,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00344-JAB-1)


Submitted:   September 19, 2011           Decided:   October 3, 2011


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; vacated in part and remanded by unpublished
per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tramel Deshan Reddick appeals his 180-month sentence

imposed following his guilty plea to possession with intent to

distribute        crack     cocaine,     21    U.S.C.       §   841(a)(1)       (2006),        and

possession of a firearm in furtherance of a drug trafficking

offense, 18 U.S.C. § 924(c) (2006).

              Reddick’s sole claim on appeal is that a prior state

drug conviction should not have been counted by the district

court   as    a     felony    for   purposes         of    21   U.S.C.     §   841(b)(1)(B)

because the maximum sentence he could have received was less

than twelve months.             See N.C. Gen. Stat. § 15A-1340.17(c)-(d)

(setting      out    minimum       and   maximum          sentences   applicable           under

North Carolina’s “structured sentencing” regime).                              We affirm in

part, vacate in part, and remand for resentencing.

              When    Reddick       raised      this       argument   in       the    district

court, it was foreclosed by our decision in United States v.

Harp, 406 F.3d 242, 246 (4th Cir. 2005). Subsequently, however,

we overruled Harp with our en banc decision in United States v.

Simmons,     649     F.3d    237    (4th      Cir.    2011).       Although          we   affirm

Reddick’s conviction, we grant the parties’ motion to vacate his

sentence in light of Simmons, and remand to the district court

for resentencing.            We dispense with oral argument because the

facts   and       legal   contentions         are    adequately       presented           in   the



                                               2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.


                                         AFFIRMED IN PART;
                                         VACATED IN PART AND REMANDED




                                    3